Does Juniper have UNITED
                   tooSTATES
                         many  SDNs?
                     Case 5:21-cv-03075-VKD Document 1-15 Filed 04/27/21 Page 1 of 7
                             


Last week's product launch extends range of controllers and data
center fabrics
By Jim Duffy
Managing Editor, Network World
MAR 17, 2015 2:11 PM PDT




 A er last week’s Innovation Day announcements, Juniper Networks has a range of SDN, data center
 fabric and data center switching products to choose from.

 Does it have too many? The addition of the new QFX10000 spine switch and Junos Fusion fabric
 may mean some product rationalization is in the works.

 “There is some level of complexity in product positioning,” acknowledges Juniper CEO Rami
 Rahim. “But if customers decide to move from one fabric or SDN to another we provide the
 flexibility to move with investment protection. Customers care about the attributes of the product
 itself. That drives their decisions more than anything else.”


    [ Don’t miss customer reviews of top remote access tools and see the most powerful IoT
    companies . | Get daily insights by signing up for Network World newsletters. ]


 With the introduction of the Junos Fusion data center fabric – not to be confused with the Junos
 Fusion announced a year ago for service provider routers -- Juniper now has four or five di erent
 switching and/or data center fabrics: Virtual Chassis, Virtual Chassis Fabric, QFabric and MetaFabric
 -- if that can be considered one -- being the others.

 +MORE ON NETWORK WORLD: Juniper needs to get it right this time+

 Some of these overlap to some extent, some are “open,” some proprietary. Junos Fusion, which
 includes some properties from QFabric Director, uses a standard tagging scheme based on IEEE
 802.1BR, whereas QFabric’s is proprietary.



 The proprietary characteristics of QFabric helped cool the market reception for the product.
              Case 5:21-cv-03075-VKD Document 1-15 Filed 04/27/21 Page 2 of 7
Junos Fusion will make its way onto other Juniper platforms as well, including the EX9200
                            UNITED STATES 
programmable core switch for enterprise campuses and data centers, says Jonathan Davidson,
executive vice president and general manager of Juniper Development and Innovation.

                                            SponsoredPost Sponsored by Fortinet
                                            A New Approach to Multi-cloud Security




“It’s a key component in the data center as well as in the enterprise,” Davidson says of Junos
Fusion.

Analysts predict that Junos Fusion may eventually replace the three-and-a-half year old QFabric.

“Juniper initially positioned QFabric as a foundation for cloud-ready, virtualized datacenters, but it
seems SDN and network virtualization, which are even better suited for cloud-ready and virtualized
datacenters, have put QFabric’s future prospects in doubt,” says IDC’s Brad Casemore. “Juniper
also says that Junos Fusion shares common switching building blocks with QFabric System, and
that it ‘enables coherency through automation and manages the entire data center as a single
network rather than individual network elements.’ Again, it makes one wonder where QFabric will
be positioned going forward.”

Juniper says QFabric is still being o ered for a particular customer segment and that a
development roadmap remains intact for the product line.

                                            SponsoredPost Sponsored by NTT DATA Services
                                            Going to the Cloud? Make Sure to Map the Journey
Virtual Chassis Case 5:21-cv-03075-VKD Document 1-15 Filed 04/27/21 Page 3 of 7
                and Virtual Chassis Fabric are complementary in that one evolved from the other.
                              UNITED STATES 
Virtual Chassis Fabric, for leaf-and-spine designs, is a 1G/10G/40G fabric optimized to support
small and medium-sized data centers that scale to 768 10G ports by combining up to 32 Juniper
QFX and EX top-of-rack switches into a single-tier, single logical switch.

VCF requires a Juniper QFX5100 to serve as the spine switch.

It grew out of Virtual Chassis, which debuted in 2008. Virtual Chassis allows up to 10 member
switches to be configured into and managed as a single switch, with increased fault tolerance,
high-availability and a flatter Layer 2 topology designed to minimize or eliminate the need for
Spanning Tree and other protocols.

Says Casemore, “Juniper positions VCF as being for small- to mid-size datacenter environments.
This positioning is likely to continue, in my estimation.”




Lastly, there’s MetaFabric which was introduced in the fall of 2013. MetaFabric combines QFX and
EX switches, MX routers, SRX security systems and Contrail SDN controller into an intra- and inter-
data center network.

MetaFabric is intended to enable rapid application provisioning within and across multiple data
centers using existing Juniper equipment already installed in customer sites and with gear from
Juniper partners.

It’s also designed to allow customers to pool network resources across data centers, Juniper says,
so that these resources are more readily available for applications.

On the SDN front, Juniper also has four or five di erent SDN controllers: Contrail, OpenContrail,
QFabric Director and NorthStar, and OpenDaylight if Juniper chooses to o er a distribution of that.
Contrail appears to be the strategic o ering for data center switching fabrics, while OpenContrail is
Juniper’s contribution of it to the open source community.

SponsoredPost Sponsored by CIS
Secure Cloud Products and Services with New AWS CIS Benchmarks
                Case 5:21-cv-03075-VKD Document 1-15 Filed 04/27/21 Page 4 of 7
                              UNITED STATES 




NorthStar is a tra ic optimizer for IP/MPLS WANs designed to automate the creation of tra ic-
engineering paths across service provider and enterprise networks. QFabric Director programs the
QFabric environment, which appears to be heading for obsolescence.

Juniper may also o er a distribution of the OpenDaylight open source SDN controller. Juniper is a
Platinum member of the OpenDaylight Project and contributed an OpenContrail plugin to the
e ort almost a year ago.

The company is not wowed by the OpenDaylight controller’s progress to date and has no current
plans to o er a Juniper-branded ODL product.

“There’s no multivendor network management, no network virtualization,” says Ankur Singla,
Juniper corporate vice president and general manager for cloud so ware. “It’s not gone where we
would like it to be. You can’t solve a real customer use case with it.”

Singla says multivendor VLAN configuration still needs to develop in the ODL controller.

“Maybe in one year, if it solves a use case, we will o er a commercial distribution,” he says. “We’d
like to; it would expand our total addressable market.”

Singla says Juniper has more than 100 customers for the Contrail controller, including Symantec,
Bloomberg, and a Fortune 5 industrial company with three “massive” data centers running Cisco
Nexus 9000 switches. Symantec also appears to be a Cisco Application Centric Infrastructure SDN
customer.

Though there appears to be no functional redundancy between all of Juniper’s SDN controllers –
save for QFabric Director – better integration between them could be articulated.

“Juniper probably should provide further elaboration on how Contrail/OpenContrail will work with
Northstar and OpenDaylight, but there’s no conflict or overlap,” Casemore says.
              Case 5:21-cv-03075-VKD Document 1-15 Filed 04/27/21 Page 5 of 7
Juniper’s product launch lastUNITED
                              weekSTATES
                                    was also
                                         
                                             big on emphasizing speeds and feeds, with the
company trumpeting the 100G density supremacy of the QFX10000. But speeds and feeds are
yesterday’s news with the current industry emphasis on so ware abstraction and programmability.

Or is it?

“The QFX10000 is a spine switch, and Juniper wanted to make the case that its ASIC technology
was necessary to drive that switch’s performance characteristics, which is why we heard so much
about speeds and feeds,” says Casemore. “If this had been a ToR announcement, you would have
heard more about the so ware capabilities. I think Juniper does understand what’s happening in
cloud datacenters, and I expect them to place considerable emphasis on network abstraction,
automation, programmability, orchestration, and network disaggregation as we move forward.”

Another ASIC development unveiled during Innovation Day was a custom 500G chip for Juniper’s
PTX core router. The ExpressPlus silicon performs more than 1.5 billion filtered operations per
second and can drive 5x100G interfaces, Juniper says, which readies the router for 400G Ethernet.

Juniper also unveiled new line cards for the PTX 5000 and PTX 3000 which enable the PTX 5000 to
deliver 24Tbps of bandwidth in a single rack, or 30x100G per slot, the company says.

Juniper’s optimistic that its Innovation Day innovations will be well received, perhaps having
learned a hard lesson from the QFabric experience.

“We have a lot of confidence in these products because we pushed the limits of silicon and
so ware, but with a true sense and understanding of the sweet spots in the market,” Rahim says.

Join the Network World communities on Facebook and LinkedIn to comment on topics that are top of
mind.


Jim Du y has been covering technology for over 28 years, 23 at Network World. He covers enterprise networking
infrastructure, including routers and switches. He also writes The Cisco Connection blog and can be reached on
Twitter @Jim_Du y and at jdu y@nww.com.

Follow      👤     ✉                   


Copyright © 2015 IDG Communications, Inc.
              Case 5:21-cv-03075-VKD Document 1-15 Filed 04/27/21 Page 6 of 7
▻ IT Salary Survey 2021:UNITED STATES  are in
                         The results


YOU MAY ALSO LIKE
                                                                     Recommended by




Cisco takes its first steps    IT certifications: Popular     IPv6: How to configure
toward network-as-a-service    and valuable but not for       static and DHCP IP
                               everyone                       addressing and deal with




5G: mm-wave signals could      Juniper: Managing the          How to shop for a
power self-charging IoT        complexity of future           colocation provider
devices                        networks




VMware, Dell split to form     Arm's latest: A CPU design     Backup lessons from a
independent firms              to better serve AI, ML         cloud-storage disaster
                Case 5:21-cv-03075-VKD Document 1-15 Filed 04/27/21 Page 7 of 7
                                    UNITED STATES 




Machine learning in network management                The current state of the UK internet:
has promise, challenges                               outage tracker




 SPONSORED LINKS
 Cisco SecureX Simplify with the broadest, most integrated security platform

 dtSearch® instantly searches terabytes of files, emails, databases, web data. See site for hundreds of
 reviews; enterprise & developer evaluations

 Truly modern web app and API security thinking. It's a thing. See how.

 Want lightning fast analytics? See why the Incorta data analytics platform is changing enterprise data
 forever.

 2020 was a year of rapid progression of digital transformation for businesses. The following is a
 snapshot of the digital transformation advancements made across all facets of business.

 DDoS extortion attacks are real. Don’t Negotiate. Mitigate with NETSCOUT. Learn more.




          Copyright © 2021 IDG Communications, Inc.
